Order, Family Court, Bronx County (Alma *294Cordova, J.), entered on or about December 4, 2006, which, after a fact-finding hearing, denied Loreene C.’s petition for an order of protection against Aaron G. and granted Althea G.’s petition for an order of protection against Loreene C., unanimously affirmed, without costs.
Appellant’s argument that she was denied the effective assistance of counsel due to lack of time for preparation is without merit. She has failed to demonstrate that further investigation would have led to the discovery of additional evidence or witnesses on her behalf, and has failed to set forth how the representation she received was not meaningful (People v Henry, 95 NY2d 563, 565 [2000]). Concur—Tom, J.P., Nardelli, Williams and McGuire, JJ.